Title: To Thomas Jefferson from Levi Lincoln, 26 December 1804
From: Lincoln, Levi
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington Decr. 26th 1804—
                  
                  The office with which I have been honored under your administration, was conferred without solicitation, accepted with diffidence, and has been held under circumstances which have urged its relinquishment. The withdrawing myself from the arrangements of private life, especially from a young and numerous family in want of parental care and assistance in the course of their education, was viewed, from the first, as an inconvenience of so serious a nature, as to exclude the idea of its long continuence. It is now four years, since an attachment to the principles, on which the federal government is administred, connected me with its legislature; and nearly as long have I been particularly associated, in its administration, with characters with whom it has been esteemed a happiness to think & to act. It is from your goodness, and the malignity of political enemies;—From experiencing your friendship & confidence, their abuse and distrust, that my residence, here, has been extended to double the term at first intended. It has been as impossible for me to yield to the force of malicious calumnies, as it has been difficult to break from the ties of unmeritted kindness. The last is painful; the first disgraceful. Two years, the term for which I had engaged as a member of Congress was the period, which, my first determinations assigned for a continuence in my present situation, and your reelection to the Presidency, has been the last and longest period, which personal & family considerations, have ever permitted me to contemplate. This event more than exists. Its accomplishment, has been under circumstances to me peculiarly pleasing, & sweet to the soul. In borrowed, but appropriate language, my feelings may be expressed. “Now, let thy servant depart,” having “seen the salvation,” for which he had been waiting. In thus exchanging, for the nearer and more pleasing duties of a domestic nature, a public station, involving their privation, I make many, very many, personal sacrifices. An acceptence of this my resignation, and a permission to close my office relations, in a few days, with the closing year, is not asked, but under a feeling, grateful, & respectful recollection of the favor which conferred it, and has rendered it agreeable. In the face of some recent reports of contention & disgust, it will be truely with regret, with mingled regret & comfort, that I shall leave a city in which there is not a mortal with whom I have ever had, personally, one jaring word, or one conflicting action; in which, I have experienced numerous gratifying attentions; and above all, where I shall leave, in harmonious action, the continuing advocates, and official guardians of that cause, to which my feeble efforts, have been, and shall be devoted. It is among the acquisitions which are prized, that in the destined sphere of my future movements, I shall be able to repel from past personal observations, and the knowledge of facts, the volumes of abuse and falshoods which have disturbed our Govt & disgraced our country. My inducements for troubling you with a statement in writing, of what, in substance, I had repeated in conversation, is to secure against the effects, of a misrepresentation of facts, or of motives. With a devotedness to the republican principles of our federal Govt.; with an unshaken confidence in those to whom its administration was committed; with a veneration for civil & religious liberty, truth & justice; with an honest wish for the prosperity of our Country, & to be useful in it, I came into office, with these qualifications I shall leave it to a successor possessing, probably, a greater quickness of conception, & readiness of recollection, then usually remain to the first stages of declining age.
                  With my sincere prayers for your official glory, usefulness & happiness, accept, Sir, my most cordial parting wishes, for a continuence of your health, and those ceasless felicities, due to a life consecrated to the service of mankind—
                  I have the honor to be Sir with the sincerest affection your most obt Sevt
                  
                     Levi Lincoln 
                     
                  
               